Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hulse 6,594,417 in view of Cleaver 8,322,883. 
In regard to claim 1, Hulse teaches a  lighting device with a light guide element 18 having a cavity (lower recessed portion) and the lighting device configured to interchange a first light emission element with a second light emission element that  is circular or elliptical in a cross section perpendicular to the extent direction (see figs 1-4) and in which a second light source 48 is point- shaped and arranged to couple light in to a front side of the second light emission element transversely to the opening of a cavity in a light guide element 18 (see fig. 1)
Hulse lacks a first light source that is line-shaped and arranged parallel to a first light emission element, such that light from the light source is able to be coupled into the 
Cleaver teaches a first light source 124 that is line-shaped and arranged parallel to a first light emission element 112 such that light from the light source is able to be coupled into the light emission element via the input coupling surface at a longitudinal side of the light emission element. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a directly illuminated light emission element(s) in  Hulse such as taught by Cleaver. One of ordinary skill in the art would have been motivated to provide a longitudinally illuminated emission element in order to provide brighter illumination as necessitated by particular applications and lighting needs. 
The combination of Hulse and Cleaver provide a lighting device wherein a greater portion of the first light emission element could be arranged outside the cavity (cavity provided by element 18 as labelled below) than a portion of the second light emission element arranged outside of the cavity wherein the first light emission element is provided by waveguide(s) shown in figs 3 and/or 4 (note: 112 provides for a wider cross section than 12 and thus would rest higher in frame 18 than waveguide 12 resulting in more area outside the cavity than in waveguide 12 and waveguide 212 provides a taller cross section than 12 and thus would have a greater area outside of the cavity (also note: Hulse teaches cover 40 may be emitted as discussed in fig.  7). 

    PNG
    media_image1.png
    264
    652
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    243
    646
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    238
    614
    media_image3.png
    Greyscale



In regard to claim 10, Cleaver teaches the light emission element is made of a flexible material (col. 4 line 61-col. 5 line 51).
In regard to claim 11, Hulse teaches a light guide element is formed in one piece with a trim element made of opaque material (cool. 3 lines 20-37, note the interpretation of one piece is integral via fasters adhesive or welding as described).
In regard to claim 12, Hulse teaches an interior design piece for a vehicle, comprising a lighting device as claimed in claim 1 (vehicle interior trim panel 28 as described).
In regard to claim 13, Hulse and Cleaver as described above wherein the light source rests in cutout of the light emission element, the cutout is substantially in axial alignment with a sectionally circular-arc shape of the light emission element  (see Cleaver fig. 6) and the input coupling surface of the first light emission element is an exterior input coupling surface (note: the source is provided by elements124, 126 and 118 and the exterior surface ob the light emission element is 113 and include the cutout portion since the light source is not fully enclosed within the light emission element).

In regard to claim 15, Hulse and Cleaver provide for a second light source capable of coupling light into the second light emission element in the extent direction via the front side.  

In regard to claims 18 and 19, Hulse teaches  the second light source 48 is configured such that a direction in which the light is coupled out of the second light emission element is substantially transverse to the direction in which the light is coupled into the second light emission element (fig. 1) and the input coupling surface of the light emission element is substantially transverse to the front side of the second light emission element (note: Cleaver axial input, and Hulse end lit).  

Claims 3, 4, 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulse and Ceaver (as applied to claim 1) in view of Dealy 5,678,914
In regard to claim 3, Hulse and Cleaver teach the invention described above, but the cavity of Hulse lacks at least sectionally a circular-arc shape in a cross section perpendicular to the extent direction of the light guide element, and the circular-arc section forms a concave light entry surface of the light guide element for light exiting the light emission element.  
	Dealy teaches light guide element with a circular-arc shape in a cross section perpendicular to an extent direction of a light guide element, and the circular-arc section 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a contoured arc shaped surface in the light guide element of Hulse  (element 18) such as taught by Dealey. One of ordinary skill in the art would have been motivated to provide a contoured/ arc shaped surface in the light guide element in order to minimize light loss at the air gap thus improving light utilization efficiency as well known in the art. 
In regard to claim 4, Hulse, Cleaver and Dealey provide for the light emission element at least sectionally a circular-arc shape in a cross section perpendicular to the extent direction thereof, and the circular-arc section forms a convex output coupling surface for light exiting the light emission element  (see Dealey 104,  Fig. 3).
In regard to claim 6, Hulse, Cleaver and Dealey provide for the cross-sectional shape of the light emission element in a cross section perpendicular to the extent direction is matched to the shape of the cavity of the light guide (see Dealey Fig. 3), and wherein the cross-sectional shape of the light emission element outside the cavity is dependent on the configuration and arrangement of the light source (see Hulse end lit and Cleaver direct lit emission elements).  
As previously addressed (in claim 3), it would have been obvious to one of ordinary skill in the art at the time of the invention to make the light guide curved to match the light emission element in Hulse, such as taught by Dealey in order to minimize light loss due at the air gap thus improving light utilization efficiency as well known in the art.

 It would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the emission element in Hulse such as taught by Dealey. One of ordinary skill in the art would have been motivated to make shape the emission element of Hulse as taught by Dealey in order to provide a desired optical output as necessitated by particular applications of the device (such as size of space to be illuminated). 
The applicant is also advised that it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  

In regard to claim 20, Hulse teaches lighting device for a vehicle, comprising a first light source for emitting light coupled into the first light emission element (see 212)  by the first light source via an input coupling surface of the first light emission element; Page 6 of 13Application No. 16/152,570 Attorney Docket No. 080437.PB300US a light guide element 18 for distributing and/or directing light coupled into the light guide element by the first light emission element, wherein the first light emission 

Hulse lacks the first light source is line-shaped and arranged parallel to a longitudinal side of the first light emission element, or the light guide element having at least sectionally a cirulcar arc shape section that forms a concave light entry surface 
Cleaver teaches a first light source 124 that is line-shaped and arranged parallel to a first light emission element 112 such that light from the light source is able to be coupled into the light emission element via the input coupling surface at a longitudinal side of the light emission element. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a directly illuminated light emission element(s) in  Hulse such as taught by Cleaver. One of ordinary skill in the art would have been motivated to provide a longitudinally illuminated emission element in order to provide brighter illumination as necessitated by particular applications and lighting needs. 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a contoured arc shaped surface in the light guide element of Hulse  (element 18) such as taught by Dealey. One of ordinary skill in the art would have been motivated to provide a contoured/ arc shaped surface in the light guide element in order to minimize light loss at the air gap thus improving light utilization efficiency as well known in the art. 

    PNG
    media_image4.png
    252
    548
    media_image4.png
    Greyscale

    PNG
    media_image2.png
    243
    646
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    256
    355
    media_image5.png
    Greyscale





Response to Arguments
3/26/21 have been fully considered but they are not persuasive. 
The applicant is advised that it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation, but only requires the ability to so perform.   In re Hutchison, 69 USPQ 138. In this case, the patented structure of Hulse and Cleaver was considered capable of providing a lighting device wherein a greater portion of the first light emission element could be arranged outside the cavity (cavity provided by element 18 as labelled above) than a portion of the second light emission element arranged outside of the cavity wherein the first light emission element is provided by waveguide(s) shown in figs 3 and/or 4 (note: 112 provides for a wider cross section than 12 and thus would necessary have to rest higher in frame 18 than waveguide 12 resulting in more area outside the cavity and waveguide 212 provides a taller cross section than 12 and thus would have a greater area outside of the cavity (also note: cover 40 may be emitted such discussed in fig.  7).
It is also emphasized that the claim not even positively recite a second light emission element or second light source as part of the invention, but rather only recites “the lighting device is configured to interchange the first light emission element with a second light emission element”.  The light device as taught by Hulse is clearly capable of interchangeability as shown in figures 2-7 and further described in detail above. 

In regard to the arguments against the rejection of claim 13, Hulse and Cleaver as described above wherein the light source rests in cutout of the light emission element, the cutout is substantially in axial alignment with a sectionally circular-arc . 

Allowable Subject Matter
Claim 5 and 9 are  objected to as (previously indicated) being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed as previously indicated. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875